Determination of respondent Salvatore R. Curiale, as Superintendent of Insurance of the State of New York, dated November 27,1992, fining petitioners $67,365 in lieu of suspension or revocation of their insurance brokerage license unanimously annulled to the extent of deleting so much thereof which held petitioners to be "untrustworthy” as a result of a violation of Insurance Department Regulation 121, vacating the fine imposed and the matter remanded for the imposition of a fine not to exceed $10 for each violation, and otherwise confirmed, without costs.
Respondent properly determined that petitioners had violated 11 NYCRR part 73 (or Regulation 121) by using an excess line broker to procure claims-made liquor liability policies from an unlicensed insurer and placing these policies with their New York State clients. Substantial evidence supports respondent’s determination that petitioners placed 1,497 claims-made liquor liability policies, including renewals, from 1987 through 1991. However, we find, as did respondent’s own Hearing Officer, that the actions of the petitioners were dictated by "market conditions” and the absolute necessity of their clients to procure insurance coverage otherwise unavailable. In the circumstances, a determination that petitioners were "untrustworthy” is without foundation. In conclusion, we note that the conduct complained of would no longer be prohibited as a result of regulatory amendment to 11 NYCRR part 73, effective January 1, 1994. Concur—Murphy, P. J., Ellerin, Kupferman and Ross, JJ.